DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 2/9/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a display system for optically fusing light, comprising: multiple image sources configured to emit light corresponding to multiple respective image portions; a back reflector; and a bent reflector optically coupled to the back reflector, the bent reflector to tile a reflection of the light emitted by the image sources, and output, in a virtual plane in front of a viewer,  the prior art fails to teach or reasonably suggest, a single continuous image of the multiple respective image portions, the single continuous image being larger than each of the multiple respective image portions, and the multiple respective image portions are blended together in the single continuous image, in combination with the other limitations of claim 1.
Claims 2-24 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872